West, J.
Upon petition of the State of Florida ex reL G. W. Williams, W. M. Lowe, J. M. Hancock, trustees of Gardner Special Tax School District, Hardee County, relators, against S. B. Hogan, H. K. Still and W. R. Minor, being and constituting the Board of Public Instruction of Hardee County, respondents, an alternative writ of mandamus issued on the 22 day of August, A. D. 1922. The-command is that the respondents assemble and appoint H. C. Ketring as a teacher in and for Gardner school, located within said special tax school district, “and to comply in all respects with the nomination made by relators,” of said teacher, or show cause upon a fixed date why they had not *363dono so. Upon a hearing, after return by respondents to the alternative writ and the taking of testimony, a peremptory writ was issued commanding the respondents to appoint the said H. C. Ketring as a teacher in said school and accord to him the usual rights and privileges incident to his appointment. Writ of error was taken from this court. There is in the record a supersedeas bond and the peremptory writ was not executed.
The nomination which the respondents were commanded to comply with was “for the next ensuing school term,” and it is alleged that the certificate of said teacher would not expire before the end of the term of the Gardner school, referred to in the nomination.
On motion .the pages of the transcript of the record containing the evidence were stricken. Hogan v. State ex rel. Williams, 85 Fla. 27, 95 South. Rep. 617.
Trustees of special tax school districts are given power to nominate to county boards of public instruction teachers for all schools within such districts, but the county board of public instruction has the right to reject any teacher nominated and proceed on its own motion to fill vacancies in the teaching force of such schools. Sec. 569, Revised .General Statutes.
The relators contend and the court held that “the said board of public instruction abused thé discretion vested in it in that the rejection of said nomination in the manner disclosed by the evidence herein was unwarranted and amounted to fraud upon the right of relators.”
The evidence upon which the court’s ruling in awarding the peremptory writ was based having been stricken from the record, no matter is presented to this court for review, and upon that theory the judgment might be af.firmed. DeSoto Holding Co. v. Boyer, 85 Fla. 517, 97 *364South. Rep. 205; Granquist v. State, 86 Fla. 32, 97 South. Rep. 205; Jackson v. State, 84 Fla. 646, 94 South. Rep. 505.
The record, however, discloses a situation requiring a different disposition of the case. The nomination was made prior to August 22, 1922. It was for the “next ensuing school term. ’ ’ The school year begins on the first day of July and ends on the last day of the following June. Sec. 428, Revised General Statutes. The nomination having been made during the second month of the school year,, must, according to the language employed, have referred to a term within the school year. Sec. 431, Revised General Statutes. The then current school year expired June 30, 1923.
It appearing that the time has expired during which the contract of employment with said teacher would have been effective, if the nomination of relators had been recognized, and the teacher appointed and contracted with for the-“next ensuing school term” by the respondent board of' public instruction, a decision of the question now would be entirely barren of any results. Under these circumstances, according to the well established rule here as elsewhere, the writ of error must be dismissed. Galvin v. Davidson, 48 Fla. 75, 37 South. Rep. 575; State ex rel. Vann v. Martin, 47 Fla. 223, 36 South. Rep. 362; State ex rel. Rowe v. Martin, 44 Fla. 175, 32 South. Rep. 926; Broward v. Duval Athletic Club, 39 Fla. 751, 23 South. Rep. 489; State ex rel. Vereen v. Commissioners Marion County, 27 Fla. 438, 8 South. Rep. 749.
Dismissed.
Whitfield, P. J., and Terrell, J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur im the opinion.